DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 11, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ell (20170301250).
Referring to claims 1 and 11, Ell shows a system and method comprising:
at least one light projector attachable to an aircraft at a first location (see figure 1 Ref 34 also see figure 3 Ref 34), the at least one light projector configured to emit a first light beam in a first direction at a first intensity (see figure 3 note the structured light beam also see figure 1 note the projector view);
at least one image sensor attachable to the aircraft at a second location (see figure 1 note the left camera Ref 36 also see figure 3 Ref 36), the at least one image sensor configured to capture a first image of a scene including reflections of the first light beam (see figure 3 note the active images coming from the cameras also see figure 4 note one of the active images is taken when the projector is on, see active image 2 also see paragraph 32) and a second image of the scene while the at least one 
Referring to claims 8 and 18, Ell shows the maximum detection range further includes determining a width of the first light beam projected onto an object in the scene and comparing it to an expected width (see paragraph 18 note the image horizontal line that is located in the target image can permit the determination of the location to the target object).
Referring to claims 9 and 19, Ell shows the maximum detection range further includes using pixel coordinates of the first light beam in the third image (see paragraph 22).
Referring to claims 10 and 20, Ell shows the first light beam is infrared light (see figure 3 note Ref 34 is an IR projector).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ell (20170301250) in view of Mahabadi (20180356819).

Referring to claims 2 and 12, Ell shows using the maximum detection range to adjust the speed of the aircraft through an audible warning to the pilots to allow for taxi at safe speeds (see paragraph 30) however fails to specifically determine a human sight visibility range based upon the maximum detection range; and
determine a suggested maximum taxi speed based upon the human sight visibility range.
Mahabadi shows a similar device that alerts the user to a maximum suggested speed based on a visible range in a vehicle borne system (see paragraph 122).  It would have been obvious to modify Ell to include the suggested speed based on visibility conditions because this allows for the user to receive information about the speed based on various weather conditions or specific obstacles in the environment as taught by Mahabadi.  
Referring to claims 3 and 13, the combination of Ell and Mahabadi renders obvious a display configured to display the human sight visibility range and the .

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645